Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and 12) in the reply filed on 10/17/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a sulfone polymer (PSI)” but later recites “polymer (PSI).” It is unclear if the “polymer (PSI)” is the same or different than the “sulfone polymer (PSI).” For the purposes of examination, it will be interpreted that the “polymer (PSI)” is being read as “the sulfone polymer (PSI).”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Taylor et al. (US 2015/0299395 in IDS).
Regarding claim 1, Taylor teaches that hemodialysis membranes are formed from a sulfone polymer (PSI) having the same structure/recurring units as claimed with the recurring units comprise more than 50% moles of the membrane ([0089]-[0093], [0110]-[0111], [0128], and claim 35). 
It is noted that as a hemodialysis membranes are employed for medical filtrations, the method of using the hemodialysis membranes would include a filtration step of treating a biological fluid/blood with the hemodialysis membrane (Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (The claims were directed to a method of enhancing color effects produced by ambient light through a process of absorption and reflection of the light off a coated substrate. A prior art reference to Donley disclosed a glass substrate coated with silver and metal oxide 200-800 angstroms thick. While Donley disclosed using the coated substrate to produce architectural colors, the absorption and reflection mechanisms of the claimed process were not disclosed. However, King’s specification disclosed using a coated substrate of Donley’s structure for use in his process. The Federal Circuit upheld the Board’s finding that "Donley inherently performs the function disclosed in the method claims on appeal when that device is used in ‘normal and usual operation’" and found that a prima facie case of anticipation was made out. Id. at 138, 801 F.2d at 1326. It was up to applicant to prove that Donley's structure would not perform the claimed method when placed in ambient light.). See also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (Applicant claimed a process for preparing a hydrolytically-stable zeolitic aluminosilicate which included a step of "cooling the steam zeolite ... at a rate sufficiently rapid that the cooled zeolite exhibits an X-ray diffraction pattern ...." All the process limitations were expressly disclosed by a U.S. patent to Hansford except the cooling step. The court stated that any sample of Hansford’s zeolite would necessarily be cooled to facilitate subsequent handling. Therefore, rejections under 35 U.S.C. 102  and 103  were properly made. Applicant had failed to introduce any evidence comparing X-ray diffraction patterns showing a difference in cooling rate between the claimed process and that of Hansford or any data showing that the process of Hansford would result in a product with a different X-ray diffraction. Either type of evidence would have rebutted the rejections under 35 U.S.C. 102. A further analysis would be necessary to determine if the process was nonobvious under 35 U.S.C. 103.); Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) (The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating.).
It is noted that the method of using is never explicitly stated so it could be argued that it is not inherent. However, one skilled in the art would have found it obvious to use the membrane in Taylor for its intended purpose of performing hemodialysis/filtering biological fluids as it is merely applying the membrane of Taylor for its intended purpose.
Regarding claims 3-5 and 12, Taylor teaches that the PSI if formed from the recurring units claimed ([0089]-[0093]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2015/0299395 in IDS) in view of Matsuura et al. (US 5,954,966).
Regarding claim 2, Taylor teaches that the membrane is formed from hollow fibers, flat sheets, or tubular structures, but fails to teach that a pore forming agent is used and at what concentrations the pore forming agent would be present in the final product. Applicant’s specification details that pore forming agents are commonly used in the production of membranes and that even after washing the final membrane, certain amounts of the pore forming agent are still present. Matsuura teaches that in producing a sulfone based membrane, pore forming agents in the range of 0-8% can be added (claim 15). As such, one skilled in the art would have found it obvious to supply the pore forming agent in lower concentrations within the range of Matsuura in order to provide a membrane having the claimed pore forming agent concentration after washing as it is merely applying a known range of pore forming agents in a sulfone based membrane production process with a reasonable expectation of success in doing so.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2015/0299395 in IDS) in view of Kozawa et al. (US 2001/0004976).
Regarding claims 6-9, Taylor teaches that the membrane produced is in the form of hollow fibers and is intended to be used in hemodialysis treatment (blood filtering). Taylor is silent on the specific diameter of the hollow fibers that make up the hemodialysis membrane/cylindrical bundle of hollow fibers. Kozawa details that hollow fiber dialysis membranes made from polysulfone are made from hollow fibers with a diameter of 0.35 mm in a bundle (abstract, [0019], and [0064]). As such, one skilled in the art would have found it obvious to make the broad hollow fibers taught in Taylor in a known configuration according to Kozawa as such a configuration is known and used in the art at the time of invention and one skilled in the art would have a reasonable expectation of success in doing so. 
It is noted that hemodialysis is considered to be an extracorporeal method and would include an extracorporeal circuit, or it would have been obvious to provide an extracorporeal circuit in order to treat and return the blood to the patient.  Further, one skilled in the art would recognize that most hollow fiber membranes for hemodialysis are contained in cylindrical housings. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777